         Case 4:20-cv-03025-HSG Document 20 Filed 06/23/20 Page 1 of 4




 1   McDERMOTT WILL & EMERY LLP
     William P. Donovan, Jr (SBN 155881)
 2   wdonovan@mwe.com
 3   2049 Century Park East, Suite 3200
     Los Angeles, CA 90067-3206
 4   Telephone: 310 277 4110
     Facsimile: 310 277 4730
 5
     Attorneys for Defendant
 6   STUBHUB, INC.
 7   [ADDITIONAL COUNSEL LISTED ON
     SIGNATURE PAGE]
 8

 9
10                              UNITED STATES DISTRICT COURT

11                             NORTHERN DISTRICT OF CALIFORNIA

12
     MICHELLE KOPFMANN, individually and on         Case No. 4:20-cv-3025-HSG
13   behalf of all others similarly situated,
                                                    STIPULATION AND PROPOSED
14                                     Plaintiff,   ORDER REGARDING DEFENDANT’S
            v.                                      RESPONSE TO THE COMPLAINT
15

16   STUBHUB, INC.,                                 Courtroom: 2 –14th Floor
                                                    Judge: Hon. Haywood S. Gilliam, Jr.
17                                   Defendant.
18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND PROPOSED ORDER
     CASE NO. 4:20-CV-3025-HSG
           Case 4:20-cv-03025-HSG Document 20 Filed 06/23/20 Page 2 of 4




 1           Pursuant to Local Rule 6-1, Plaintiff Michelle Kopfmann (“Plaintiff”) and Defendant
 2   StubHub, Inc. (“Defendant”) hereby stipulate as follows:
 3           WHEREAS, Plaintiff filed her complaint on May 1, 2020;
 4           WHERES, Defendant’s response to the complaint was due on or before July 13, 2020;
 5           WHEREAS, a motion to transfer this action to the Northern District of Illinois was filed
 6   with the United States Judicial Panel on Multidistrict Litigation (the “JPML”) on May 29, 2020;
 7   and
 8           WHEREAS, Plaintiff and Defendant have met and conferred and agreed, subject to the
 9   Court’s approval, that Defendant does not need to respond to the complaint until after JPML rules
10   on the motion to transfer.
11           NOW, THEREFORE, the parties stipulate as follows:
12           Subject to the Court’s approval, Defendant does not need to respond to Plaintiff’s complaint
13   until after the JPML rules on the pending motion to transfer. Defendant’s response will be due no
14   later than 14 days after the JPML rules on the motion to transfer.
15           IT IS SO STIPULATED.
16
     Dated: June 22, 2020                  GIBBS LAW GROUP LLP
17
                                           By:    /s/ Michael L. Schrag
18
                                           Michael L. Schrag (State Bar No. 185832)
19                                         Joshua J. Bloomfield (State Bar No. 212172)
                                           505 14th Street, Suite 1110
20                                         Oakland, CA 94612
                                           Telephone: (510) 350-9700
21                                         Facsimile: (510) 350-9701
                                           E-mail: mls@classlawgroup.com
22                                                 jjb@classlawgroup.com
23                                         Attorneys for Plaintiff
24

25

26

27

28


     STIPULATION AND PROPOSED ORDER                                                                     1
     CASE NO. 4:20-CV-3025-HSG
         Case 4:20-cv-03025-HSG Document 20 Filed 06/23/20 Page 3 of 4




 1   Dated: June 22, 2020                  McDERMOTT WILL & EMERY LLP
 2
                                           By:     /s/ William P. Donovan, Jr.
 3

 4                                         William P. Donovan, Jr (SBN 155881)
                                           wdonovan@mwe.com
 5                                         2049 Century Park East, Suite 3200
                                           Los Angeles, CA 90067-3206
 6                                         Telephone: 310 277 4110
 7                                         Facsimile: 310 277 4730

 8                                         Attorneys for Defendant
                                           STUBHUB, INC.
 9
10

11                                      ECF Signature Certification

12          Pursuant to Civil L.R. 5-1(i)(3), I hereby certify that the concurrence in the filing of this

13   document has been obtained from each of the other signatories.

14                                                         /s/ William P. Donovan, Jr.

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     STIPULATION AND PROPOSED ORDER                                                                         2
     CASE NO. 4:20-CV-3025-HSG
         Case 4:20-cv-03025-HSG Document 20 Filed 06/23/20 Page 4 of 4




 1                                           PROPOSED ORDER
 2            PURSUANT TO STIPULATION, IT IS SO ORDERED AS FOLLOWS:
 3            Defendant does not need to respond to Plaintiff’s complaint until after the JPML rules on
 4   the pending motion to transfer. Defendant’s response will be due no later than 14 days after the
 5   JPML rules on the motion to transfer.
 6

 7

 8   Dated:          6/23/2020
                                                                  Haywood S Gilliam, Jr.
 9                                                                United States District Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     STIPULATION AND PROPOSED ORDER                                                                       3
     CASE NO. 4:20-CV-3025-HSG
